Citation Nr: 0736420	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  06-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative joint 
disease of the left thumb.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Van Stewart, Counsel



REMAND

The veteran had active military service from July 1965 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2005 and July 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

On the veteran's behalf, his accredited representative 
submitted two VA Forms 9, Appeal to Board of Veterans' 
Appeals, perfecting the veteran's appeals of these issues.  
Both of the forms indicated that no hearing was wanted.  
However, the veteran, through his representative, 
subsequently submitted a timely request for a videoconference 
hearing before a member of the Board.  38 C.F.R. § 20.1304(a) 
(2007).  The Board will therefore remand this case in order 
to afford the veteran the hearing he has requested.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The veteran should be 
given notice of the hearing and 
opportunity to prepare.

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C. §§ 5109B, 7112, (West Supp. 
2007).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

